Citation Nr: 1760400	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  13-34 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depression prior to December 22, 2015.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to September 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In September 2013, the RO increased the initial disability rating for PTSD from zero to 30 percent.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2015. 

In September 2015, the Board remanded the PTSD rating issue to the RO for additional development.  The Board also granted service connection for tinnitus, chronic scrotal varicocele, and chronic obstructive pulmonary disease.  The RO implemented this award in a December 2015 rating decision.  The Veteran has not filed a notice of disagreement (NOD) disagreeing with any appealable determination made in the December 2015 rating decision, including the schedular ratings or effective dates assigned by the RO.  Thus, those matters are no longer before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

While on remand, in a January 2016 rating decision, the RO increased the disability rating of PTSD with depression to 100 percent effective from December 22, 2015.  The current 100 percent rating does represent the maximum disability ratings assignable for this disability.  However, the 30 percent prior to December 22, 2015 is not the maximum assignable.  Therefore, the claim for a higher rating, as reflected on the title page, remains in appellate status.  See AB, 6 Vet. App. at 38; see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).

The issue of entitlement to a TDIU has been raised as a component of the initial rating claim on appeal.  Thus, it is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


FINDINGS OF FACT

1.  For the entire appeal period prior to December 22, 2015, the Veteran's PTSD with depression resulted in an occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood.  

2.  Prior to December 22, 2015, the Veteran's PTSD with depression prevented him from obtaining and maintaining all forms of substantially gainful employment consistent with his educational and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial disability rating of 70 percent, but no higher, for PTSD with depression are met prior to December 22, 2015.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017). 

2.  The criteria for the assignment of a TDIU are met prior to December 22, 2015.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD with Depression

The Veteran is seeking a higher initial rating for PTSD with depression.  The appeal period now before the Board begins in November 2010, which is when service connection went into effect for this condition.  See Fenderson v.  West, 12 Vet. App. 119 (1999).  This disability has been assigned a 30 percent rating prior to December 22, 2015, and a 100 percent rating beginning from that date.  As the 100 percent disability rating is the maximum assignable benefit since that date, the appeal for a higher rating therefrom is moot.  No further discussion of that period is needed.  

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

A.  Applicable Law

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Evaluations of mental health disorders, such as the Veteran's service-connected PTSD with depression, are assigned under the provisions of 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  

General Rating Formula for Mental Disorders:
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication
10
A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication
0

When evaluating mental disorders, it is not the symptoms, but the severity of their effects that determine the level of impairment caused by a psychiatric disorder.  61 Fed. Reg. 52695 (1996).  Accordingly, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the presence of the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In addition to requiring the presence of the enumerated symptoms, section 4.130 also requires that those symptoms have caused the specified level of occupational and social impairment.  Id. at 117-18.

However, the factors listed in the rating schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating, so the determination should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme, but should also be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); Amberman v. Shinseki, 570 F.3d 1377, 1380 (Fed. Cir. 2009); see also 38 C.F.R. § 4.126(a); cf. Massey v. Brown, 7 Vet. App. 204 (1994) ("The Board's consideration of factors which are wholly outside the rating criteria provided by the regulations is error as a matter of law.").

For instance, the scores assigned under the Global Assessment of Functioning (GAF) scale may be a relevant consideration.  See e.g., Bowling v. Principi, 15 Vet. App. 1, 14 (2001); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, the American Psychiatric Association has since determined that the GAF score has limited usefulness in the assessment of the level of disability.  Noted problems include lack of conceptual clarity and doubtful value of GAF psychometrics in clinical practice.  79 Fed. Reg. 45093 (Aug. 4, 2014). 


B.  Discussion

In this case, the Board finds that a 70 percent disability rating is warranted since November 2010, when service connection went into effect for the disability.  

The 100 percent rating was assigned on the basis of an April 2015 VA examination.  According to that VA examiner, the Veteran's PTSD with depression resulted in a total occupational and social impairment.  His symptoms involved depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The VA examiner noted that the Veteran rarely left his home; preferred to be alone; had severed ties with all of his friends; and was fearful as to why these things were happening at that point in his life.  He had survivor guilt and was angry and distant.  He would hide if the mail person approached his home, and he stayed away from doors and windows.  The VA examiner summarized that the Veteran's PTSD was quite severe and interfered with his ability to engage the world around him.  He could not tolerate others or crowds, and he became angry and anxious in dealing with things outside his home.  According to the examiner, the Veteran's anxiety and sadness crippled his ability to function.  These symptoms were "worse and worse since his retirement and many medical problems."

The RO determined that the disability described by the April 2015 VA examiner warranted a 100 percent disability level.  The RO assigned the 100 percent disability rating mechanically based on the date of the examination.  

An effective date for an increased rating should not be assigned mechanically based on the date of an examination.  Rather, all of the facts should be examined to determine the date that the disability first manifested.  Accordingly, the effective date for an increased rating-as well as for an initial rating or for staged ratings-is predicated on when the increase in the level of disability can be ascertained.  Swain v. McDonald, 27 Vet. App. 219, 224 (2015); accord Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014); see also Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) (discussing assignment of an effective date for a reduction in disability rating under DC 7528); VAOPGCPREC 12-98.  

With this in mind, the Board notes that the April 2015 VA examiner summarized the Veteran's condition to have been "worse and worse" since his retirement in 2005.  Nonetheless, the Board finds that a 100 percent rating for PTSD with depression is not shown prior to December 2015.  

First, the specific symptoms listed at the 100 percent disability level are repeatedly shown to be absent, including at the time of the December 2015 VA examination.  The only exception is an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  For instance, beginning with a June 2011 VA examination, the medical records repeatedly describe the Veteran as becoming depressed approximately once per year, especially around the holidays in winter.  As best summarized in a January 2012 VA Psychiatry record, the Veteran would get depressed during these times wherein he "regresses, retreats to his bed;" he would not want to get up, not want to shave or shower, and not want to be bothered by anybody. 

Although this higher-level symptom is shown, the evidence does not demonstrate a total occupational and social impairment.  The Board agrees that the Veteran's symptoms result in a total occupational impairment, which is the basis of the Board's current award of a TDIU below.  However, a total social impairment is not shown.  

Specifically, the April 2015 VA examiner described the Veteran as rarely leaving his home, preferring to be alone, and having severed ties with all his friends.  Previously, his VA medical records also described him as withdrawn and socially isolated, such as in July 2011 and February 2012.  In fact, in July 2015, it was noted that he had "dropped" his friends.  However, he was married during this time and maintained an ongoing relationship with his spouse, even if it was stressed at times as described in March 2012.  Further, the VA medical records, such as in October 2011, repeatedly described the Veteran as close to his son.  And, in October 2011, the Veteran reported that he had been spending time camping during the warm months with extended family.  In October 2014, it was noted that he had a good relationship with family members, and he talked to other Veterans whom he had known in Vietnam.  In December 2014, it was noted that he preferred to be by himself but was "functional at home and in relationships."  In July 2015, his wife wrote a supporting statement in which she wrote that the Veteran "rarely does anything with friends or family" (emphasis added).  This implies that he continued to have a relationship with friends or family although infrequently.  

This evidence tends to show that the Veteran maintained relationships with friends and family until at least July 2015, but maintained some relationships, such as that with his wife, by the time of the December 2015 VA examination.  In light of this evidence, a 100 percent disability rating cannot be assigned prior to December 2015 since the 100 percent disability level requires a total occupational and social impairment.  See 38 C.F.R. § 4.130.  

The December 2015 VA examiner found that the Veteran's symptoms resulted in a total occupational and social impairment.  However, the VA examiner's assessment is nondeterminative.  

In this regard, the ultimate determination as to what disability rating to assign is a legal one.  Such a legal determination is solely within the Board's adjudicative authority, rather than an examiner's.  See 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  Because the Board cannot otherwise rely on a medical expert's opinion on a legal matter, the probative value of this VA examiner's has been weighed as only one more piece of evidence to be considered in reaching the ultimate legal determination.  See Sizemore v. Principi, 18 Vet. App. 264, 275 (2004); Colayong v. West, 12 Vet. App. 524, 534-35 (1999); Bielby v. Brown, 7 Vet. App. 260, 268-69 (1994); cf. Jones v. Shinseki, 23 Vet. App. 382, 388 (2010).  

On this basis, the VA examiner's opinion does not compel the assignment of a 100 percent rating throughout the appeal period.  In fact, the VA examiner noted that the Veteran's symptoms were "worse and worse since retirement."  This is consistent with the VA medical records and the other evidence showing a deteriorating disability picture over time.  The VA examiner did not pinpoint when the 100 percent disability level arose, and based on the Board's review of the evidence, it is not factually ascertainable that the 100 percent disability level arose prior to the December 2015 VA examiner examination.  Accordingly, the Board finds that a 100 percent rating is not assignable prior to December 22, 2015.  

Nonetheless, after making a holistic analysis, the Board finds that a higher 70 percent disability rating is warranted prior to December 22, 2015.  The December 2015 VA examiner found symptoms listed at the 70 percent disability level, including flattened affect, difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  The earlier evidence shows symptoms consistent with those described by the VA examiner.  As indicated, he is repeatedly described as a "shut-in" with little social interaction outside that of his immediate family.  Also, in April 2012, he reported passive and fleeting suicidal ideation over the past week.

Overall, the symptoms did not result in deficiencies in judgment or thinking, which were repeatedly found to be "adequate," "good," or "within normal limits."  He was also noted to have "logical and coherent" though content.  Nonetheless, the 70 percent level symptoms that were present resulted in deficiencies in work, family relations, and mood.  This is particularly so when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Accordingly, a 70 percent disability rating, but no higher, is warranted for PTSD with depression prior to December 22, 2015. 

II.  TDIU

As indicated in the introduction section herein above, a TDIU claim was reasonably raised as a component of this appeal.  

A.  Applicable Law

Under the applicable criteria, total disability ratings based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

B.  Discussion

Here, the Board finds that a TDIU is warranted prior to December 22, 2015.  

The Board's grant of a 70 percent rating for PTSD with depression herein above meets the criteria for award of a schedular TDIU because there is one disability rated at 60 percent or more.  See 38 C.F.R. § 4.16(a).  

The Veteran is also shown to be unable to secure or follow a substantially gainful occupation as a result of his disability.  As indicated, the Veteran had difficulty in adapting to stressful circumstances (including work or a worklike setting) and inability to establish and maintain effective relationships.  He also had bouts of depression during which he had difficulty even maintain grooming.  The Board finds that this evidence makes it likely that the Veteran would be unable to perform the functional requirements of any sedentary or physical job due to his symptoms.  Any type of job would require some degree of minimal social interactions and regular attendance.  Accordingly, the Board finds that a TDIU is warranted prior to December 22, 2015.  


ORDER

A 70 percent disability rating, but no higher, for PTSD with depression, prior to December 22, 2015, is granted. 

A TDIU prior to December 22, 2015, is granted.




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


